Exhibit 10.2

AMENDED AND RESTATED INTELLECTUAL PROPERTY LICENSE AGREEMENT

This Amended and Restated Intellectual Property License Agreement (“Agreement”)
is entered into as of July 13, 2017 (the “Effective Date”), by and among J. Crew
Domestic Brand, LLC, a Delaware limited liability company (“Licensor”), on the
one hand, and J. Crew International, Inc., a Delaware corporation (“Licensee”)
and, in its capacity as the payor pursuant to Sections 2.2, 3.2, 4, 5.1, 5.5,
6.2, 8.1, 12.1, 12.2, and 12.5 of this Agreement, J. Crew Operating Corp., a
Delaware corporation (“Payor”), on the other hand.  Licensor and Licensee are
collectively referred to throughout this Agreement as the “Parties.”

RECITALS

A.  The Parties and Payor are members of a group of affiliated companies engaged
in the design, development, manufacture, marketing, distribution, and sale of
Products (as defined below) and the operation of the Business (as defined
below).

B.On December 5, 2016, Licensee, a wholly-owned subsidiary of Payor, assigned an
undivided 72.04% ownership interest in and to the Licensed Marks (as defined
below), along with the associated goodwill, to Licensor via the following
sequence of drop-down assignments: (i) Licensee to J. Crew International Cayman
Limited; (ii) J. Crew International Cayman Limited to J. Crew Brand Holdings,
LLC; (iii) J. Crew Brand Holdings, LLC to J. Crew Brand Intermediate, LLC; (iv)
J. Crew Brand Intermediate, LLC to J. Crew Brand, LLC; and (v) J. Crew Brand,
LLC to Licensor (collectively, the “2016 Step-Down IP Assignments”).

C.  As a result of the 2016 Step-Down IP Assignments, Licensor and Licensee
jointly owned the Licensed Marks, with Licensor owning an undivided 72.04%
ownership interest in and to the Licensed Marks, and Licensee owning an
undivided 27.96% ownership interest in and to the Licensed Marks.

D. On December 6, 2016, the Parties and Payor entered into an Intellectual
Property License Agreement (the “2016 IP License Agreement”), pursuant to which
Licensor granted to Licensee an exclusive license to the Licensed Marks.

E.Subsequently, on July 13, 2017, Licensee assigned its remaining 27.96%
ownership interest in and to the Licensed Marks, along with the associated
goodwill, to Licensor via the following sequence of drop-down assignments: (i)
Licensee to J. Crew Brand Holdings, LLC; (ii) J. Crew Brand Holdings, LLC to J.
Crew Brand Intermediate, LLC; (iii) J. Crew Brand Intermediate, LLC to J. Crew
Brand, LLC; and (iv) J. Crew Brand, LLC to Licensor (the “2017 Step-Down IP
Assignments”), and as a result of which, Licensor is the sole and exclusive
owner of all rights in and to the Licensed Marks.

F.Subject to the terms and conditions of this Agreement, the Parties and Payor
desire to enter into this Agreement to amend and restate the terms and
conditions of the 2016 IP License Agreement.

G.Subject to the terms and conditions of this Agreement, and as consideration
for the benefits to Payor in accordance with this Agreement, Payor desires to
make, and Licensee desires that Payor make, payments due under this Agreement on
behalf of Licensee.

--------------------------------------------------------------------------------

H.Contemporaneously with this Agreement, the Parties are executing the 2017 IP
License Agreement (as defined below), with this Agreement providing for an
exclusive license from Licensor to Licensee of the 72.04% interest in the
Licensed Marks assigned to Licensor pursuant to the 2016 Step-Down IP
Assignments, and the 2017 IP License Agreement providing for the exclusive
license from Licensor to Licensee for the remaining 27.96% interest in the
Licensed Marks assigned from Licensee to Licensor pursuant to the 2017 Step-Down
IP Assignments. Collectively, this Agreement and the 2017 IP License Agreement
will provide for an exclusive license from Licensor to Licensee of 100% of the
interest in the Licensed Marks.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained in this Agreement, and for good and valuable consideration, the
receipt and sufficiency of which is acknowledged, the Parties and Payor agree as
follows:

1.Definitions.  In this Agreement, the following capitalized terms shall have
the meanings specified in this Section 1.

1.1“2016 IP License Agreement” has the meaning set forth in the Recitals.

1.2“2016 Step-Down IP Assignments” has the meaning set forth in the Recitals.

1.3“2017 IP License Agreement” means that certain 2017 Intellectual Property
License Agreement, entered into contemporaneously with this Agreement, by and
among Licensor, Licensee, and Payor.

1.4“2017 Step-Down IP Assignments” has the meaning set forth in the Recitals.

1.5“ABL Facility” has the meaning set forth in Section 2.1.

1.6“Agreement” has the meaning set forth in the preamble.

1.7 “BAML” has the meaning set forth in Section 2.1.

1.8“Bankruptcy Code” has the meaning set forth in Section 16.4.

1.9“Business” shall mean the specialty retail, fashion design, apparel and
accessories business, including without limitation, the design, development,
manufacture, marketing, distribution, and/or sale of Products under the Licensed
Marks and all brick­and­mortar and online retail activities, operated under the
Licensed Marks.

1.10“Effective Date” has the meaning set forth in the preamble.

1.11“Group” has the meaning set forth in Section 2.1.

1.12“Initial Payments” has the meaning set forth in Section 4.3.

1.13“Initial Term” has the meaning set forth in Section 11.1.

1.14“Licensee” has the meaning set forth in the preamble.



--------------------------------------------------------------------------------

1.15“License Fee” has the meaning set forth in Section 4.1.

1.16“Licensor” has the meaning set forth in the preamble.

1.17“Licensed Marks” shall mean the marks covered by the United States federal
registrations or otherwise listed on Exhibit A, any existing variation of these
marks as used in the United States, all common law rights in the United States
to same, and the associated goodwill.  The Licensed Marks licensed in this
Agreement are identical to those sold, transferred, conveyed, and assigned by
Licensee to Licensor pursuant to the Step-Down IP Assignments.

1.18“New Notes” shall mean the 13% Senior Secured Notes due 2021 issued pursuant
to the New Notes Indenture by J.Crew Brand, LLC and J.Crew Brand Corp.

1.19“New Notes Collateral Agent” shall mean the “Collateral Agent” as defined in
the New Notes Indenture.

1.20“New Notes Documents” shall mean the “Notes Documents” as defined in the New
Notes Indenture.

1.21“New Notes Indenture” shall mean the Indenture, dated as of the date hereof,
by and among (i) J.Crew Brand, LLC and J.Crew Brand Corp., as the co-issuers,
(ii) J. Crew Brand Intermediate, LLC, Licensor and J. Crew International Brand,
LLC, as the guarantors, and (iii) U.S. Bank National Association, as trustee and
collateral agent, dated as of the date hereof, relating to the issuance of the
New Notes.

1.22“Ocean Tomo” shall mean Ocean Tomo, LLC, the intellectual capital merchant
bank with corporate offices at 200 West Madison, Chicago, Illinois 60606.

1.23“Payment” has the meaning set forth in Section 4.2.

1.24“Payor” has the meaning set forth in the preamble.

1.25“Parties” has the meaning set forth in the preamble.

1.26“Products” shall mean clothing, apparel, footwear, bags, jewelry,
accessories, and other related goods, including without limitation all goods
covered by the United States federal registrations, applications for federal
registration, or common law rights, for the Licensed Marks, and any other goods
whether now or later marketed, distributed, and/or sold in connection with the
operation of the Business and/or featured on or in any website, catalogue, or
social media platform operated in connection with the Business.

1.27“Services” shall mean the manufacture, distribution, advertising, marketing,
and sale of the Products, retail services for the Business conducted through all
channels of trade, now known or later developed, and the promotion and operation
of the Business and any services ancillary to those operations.

1.28“Step-Down IP Assignments” shall mean, collectively, the 2016 Step-Down IP
Assignments and the 2017 Step-Down IP Assignments.



--------------------------------------------------------------------------------

1.29“Term” has the meaning set forth in Section 11.2.

1.30“Term Loan Facility” has the meaning set forth in Section 2.1.

1.31“Territory” shall mean (i) the United States, including the District of
Columbia and all territories and possessions of the United States of America,
including Puerto Rico and the U.S. Virgin Islands, and (ii) all other
jurisdictions throughout the world solely as necessary to permit Licensee to use
the Licensed Marks in the United States.

2.License Grant to Licensed Marks.

2.1Licensor hereby grants to Licensee an exclusive, non-transferrable (except as
expressly permitted by Section 14), sublicensable (solely in accordance with
Section 2.2), royalty-bearing license to use Licensor’s undivided 72.04%
ownership interest in and to the Licensed Marks on the Products and in
connection with the Services and otherwise in the operation of the Business in
the Territory.  The foregoing license is exclusive even as to
Licensor.  Licensor shall not use the Licensed Marks or license others to use
the Licensed Marks in any manner during the Term (except pursuant to the 2017 IP
License Agreement, or as provided in Section 12 and this Section 2.1).  This
Section 2.1 shall not prohibit (a) Licensee from granting an irrevocable,
non-exclusive worldwide license with respect to the Licensed Marks to the
administrative agent or collateral agent (or representative therefor) under (i)
the Amended and Restated Credit Agreement, dated as of March 5, 2014 (as
amended, restated, amended and restated, supplemented, extended, renewed,
refunded, replaced, replaced, or refinanced from time to time in one or more
agreements in each case with the same or new lenders, institutional investors or
agents, the “Term Loan Facility”), among, inter alios, J. Crew Group, Inc., a
Delaware corporation (“Group”), as borrower, the lenders party thereto, and Bank
of America, N.A. (“BAML”), as administrative agent and collateral agent, and
(ii) the Credit Agreement, dated as of March 7, 2011 (as amended, restated,
amended and restated, supplemented, extended, renewed, refunded, replaced,
replaced, or refinanced from time to time in one or more agreements in each case
with the same or new lenders, institutional investors or agents, the “ABL
Facility”), among, inter alios, Group, as borrower, the lenders party thereto
and BAML, as administrative agent and collateral agent, in each case, for the
purposes of enabling the applicable collateral agent (or representative
therefor) to exercise rights and remedies under the applicable collateral
documents and which license is exercisable only during the continuation of an
“event of default” (or similar term) thereunder, and (b) Licensor from granting
an irrevocable, non-exclusive worldwide license with respect to the Licensed
Marks to the New Notes Collateral Agent (or representative therefor) under the
New Notes Documents, for the purposes of enabling the New Notes Collateral Agent
(or representative therefor) to exercise rights and remedies under the
applicable collateral documents and which license is exercisable only during the
occurrence of an “event of default” (or similar term) thereunder.

2.2Licensee may sublicense its rights under the Agreement with the prior written
consent of Licensor; provided that Licensee assumes liability for the
acts/omissions of its sublicensees with respect to their operations pursuant to
this Agreement, and Licensee guarantees payment of the License Fee owed to
Licensor pursuant to this Agreement.  Any sublicense made pursuant to and in
accordance with this Section 2.2 must include a written agreement by the
applicable sublicensee to assume and otherwise comply with all of the



--------------------------------------------------------------------------------

obligations of Licensee hereunder with regard to the Licensed Marks, and any
such sublicense agreement between Licensee and any sublicensee must be approved
in writing by Licensor, which consent will not be unreasonably withheld.

3.Rights to Licensed Marks.

3.1In exchange for the agreements and consideration provided for herein, unless
otherwise specified in and subject to the terms of this Agreement, Licensee has
the exclusive right (even as to Licensor) in the Territory, during the Term, to:
(a) use the Licensed Marks in commerce or otherwise; (b) non-exclusively license
others to use the Licensed Marks; (c) register the Licensed Marks with any
federal or state governmental authority (in accordance with Section 6.1); (d)
commence an action for infringement of or other violation of rights under the
Licensed Marks; and (e) defend and settle any claims that Licensee’s use of the
Licensed Marks infringes or otherwise violates the rights of a third party.  

3.2As between the Parties, and except as provided in this Agreement, Licensee
shall be solely responsible for the payment of all costs associated with its
exercise of the foregoing rights during the Term, including, without limitation,
all costs associated with the operation of the Business under the Licensed
Marks, and the negotiation, implementation, and management of any sublicense of
the Licensed Marks.

4.License Fee; Payment.

4.1License Fee.  Payor, on behalf of Licensee, shall pay to Licensor a forty-two
million five-hundred thousand dollar (USD $42,500,000) license and use fee (the
“License Fee”) during each calendar year, for so long as this Agreement is in
effect and has not expired or been terminated.  Any Payment (as defined below)
due for any partial calendar year of the Term will be prorated. The License Fee
is in consideration for:  (a) the exclusive license to Licensor’s undivided
72.04% ownership interest in and to the Licensed Marks granted to Licensee
pursuant to Section 2; (b) Licensor’s waiver of certain rights to use, license,
register, defend, or enforce the Licensed Marks during the Term; and (c)
Licensor’s acknowledgement that Licensee will enjoy the exclusive rights in and
to the Licensed Marks, subject to the terms of this Agreement and the 2017 IP
License Agreement.  

4.2Payments.  Payor, on behalf of Licensee, shall pay the License Fee in two
equal payments of twenty-one million two hundred fifty thousand dollars (USD
$21,250,000) (each, a “Payment”) to Licensor, which shall be made on March 1,
(which represents the License Fee for the period of September through February
of a fiscal year) and September 1 (which represents the License Fee for the
period of March through August of the fiscal year) of each year during the Term,
beginning March 1, 2018.  The Payment to be made on September 1, 2017 shall be
in an amount of five million eight hundred twenty-one thousand nine hundred
seventeen dollars and eighty-one cents (USD $5,821,917.81), as payment for
Licensee’s license and use of the Licensed Marks for the period from the
Effective Date of this Agreement through August 31, 2017.

4.3Initial Payments.  In addition to the Payment obligations set forth above,
Payor, on behalf of Licensee, shall pay to Licensor the following two (2)
payments within five (5) days



--------------------------------------------------------------------------------

following the Effective Date of this Agreement: (i) three million twenty-seven
thousand three hundred ninety-seven dollars and twenty-six cents (USD
$3,027,397.26), as payment for Licensee’s license and use of the Licensed Marks
for the period of December 6, 2016 (the date of the 2016 IP License Agreement)
through December 31, 2016; and (ii) twenty-two million four hundred seventy-two
thousand six hundred two dollars and seventy-four cents (USD $22,472,602.74), as
payment for Licensee’s license and use of the Licensed Marks for the period of
January 1, 2017 until the Effective Date of this Agreement (collectively, the
“Initial Payments”).  All references to the “License Fee” and “Payment(s)”
throughout this Agreement shall be deemed to include the Initial Payments.

4.4Past Due Payments.  In addition to the other remedies provided for in this
Agreement (and notwithstanding automatic termination of this Agreement pursuant
to Section 12.1), Payor, on behalf of Licensee, shall pay interest on all past
due Payment amounts at a rate of two percent (2%) per month (or the maximum rate
permitted by applicable law, whichever is less), commencing immediately after
the Payment was first due and accruing until the Payment is paid in
full.  Notwithstanding the foregoing, this Section 4.4 shall not limit or amend
the rights of Licensor under Section 12.1 and Section 12.5 of this Agreement
regarding failure by Payor to pay any portion of the License Fee in accordance
with this Section 4.

4.5Costs.  Payor, on behalf of Licensee, shall pay all costs relating to or
arising out of the collection of any delinquent License Fee amount, including,
but not limited to, any and all collection fees, collection agency fees,
reasonable attorneys’ fees, accountants’ fees, court costs, and expenses.

4.6Additional Payor Obligations.  In addition to payment of the License Fee
pursuant to this Section 4 (including payment of interest on past due Payments
pursuant to Section 4.4 and costs pursuant to Section 4.5), Payor shall also be
responsible for and shall make all payments on behalf of Licensee under Sections
2.2, 3.2, 4, 5.1, 5.5, 6.2, and 8.1 of this Agreement.

5.Ownership of the Licensed Marks and Quality Control for the Licensed Marks.

5.1The Parties and Payor acknowledge that the Licensed Marks are owned in their
entirety by Licensor.  Licensee and Payor acknowledge and agree that all
goodwill arising through the licensed use by Licensee of the Licensed Marks
shall inure solely to Licensor’s benefit, and that Licensee and/or Payor shall
obtain no proprietary or other rights in or to the Licensed Marks by virtue of
any use or exploitation Licensee may make thereof.  Licensee and/or Payor will
not at any time do or suffer to be done by any act, anything which will in any
way impair Licensor’s rights to any Licensed Marks.  Licensee agrees that in
using the Licensed Marks it will neither gain nor represent in any way that it
has any right or title in or to the Licensed Marks (other than as granted
hereunder).

5.2Licensee and/or Payor shall neither challenge nor assist any third party to
challenge (a) Licensor’s ownership interest in the Licensed Marks, (b) the
validity of the Licensed Marks, or (c) the United States federal registrations
or applications for federal registration for the Licensed Marks, whether in
existence as of the Effective Date or thereafter.  Licensee and/or Payor will
not assist any third party, directly or indirectly, in infringing any of the
Licensed Marks or in the defense of any suit or action against any third party
relating to



--------------------------------------------------------------------------------

infringement of any of the Licensed Marks.  For the avoidance of doubt, nothing
in this Section 5.2 limits the general provisions of Section 5.1 or Section 5.4
in any way.

5.3All Products and Services offered by Licensee under the Licensed Marks in the
Territory during the Term shall conform to standards of quality at least
comparable to that of the Products and Services offered under the Licensed Marks
as of the Effective Date.  Licensor reserves the right to modify such quality
standards at any time.  Upon Licensor’s written request, Licensee shall, at its
own expense, supply representative samples of the Products (including related
marketing, advertising, and promotional materials) for Licensor’s review and
approval. If Licensor reasonably determines in good faith that Licensee fails to
maintain a consistent level of quality in accordance with the terms of this
Agreement, then Licensor shall notify Licensee in writing of any such alleged
deficiencies, and Licensee shall take commercially-reasonable steps to remedy
such deficiencies to Licensor’s reasonable satisfaction.  Licensor will have the
right at reasonable times to inspect the production, service, retail, or other
facilities of Licensee or any sublicensee for the purpose of determining whether
the Licensee or any sublicensee is adhering to the requirements of this
Agreement relating to the nature and quality of the Products and Services.
Licensor hereby designates Payor to supervise and enforce any action taken with
regard to the above-described quality control activities for the Licensed Marks,
and Payor hereby accepts such designation; provided, however, that Licensor
reserves the right (in its sole discretion) to revoke such designation at any
time.

5.4Licensee shall not knowingly take any action with the Licensed Marks that
would adversely affect the Licensed Marks (including the value of the Licensed
Marks), the goodwill associated with the Licensed Marks, and/or the reputation
of Licensor or the Business.  Licensee’s use of the Licensed Marks shall at all
times be in accordance with reasonable trademark, trade dress, and trade name
usage principles and comply with all applicable federal, state, and local laws
and regulations that govern its use of the Licensed Marks and the conduct of the
Business.  

5.5As between the Parties, Licensee shall bear all costs related to correcting
any product defect or related to any recall of Products featuring the Licensed
Marks, whether voluntary or required by a government entity or a court order. If
Licensee determines that a recall of Products is necessary, Licensee shall
notify Licensor within three (3) days of such determination and shall consult
with Licensor, and Licensor must approve (or not expressly object to) all
aspects of Licensee’s handling of such recall, such approval not to be
unreasonably withheld or delayed by Licensor.

6.Registration, Maintenance, and Enforcement of Licensed Marks.

6.1Licensee shall maintain the registrations and prosecute the applications for
registration for the Licensed Marks during the Term, and, subject to its
reasonable business judgment, shall ensure that all post­registration and
prosecution filings and renewal applications, including any prosecution,
registration, renewal, or maintenance fees, required by a government entity or
by applicable law in connection with the foregoing are completed and paid in a
timely manner.  At Licensee’s reasonable request, Licensor shall cooperate with
Licensee to provide information reasonably required by Licensee to submit to the
U.S. Patent and Trademark Office and other relevant offices for such
post­registration and prosecution filings and renewal



--------------------------------------------------------------------------------

applications, including, without limitation, specimens of the Licensed Marks
showing current usage of such marks on the Products and/or in promotion and
rendering of the Services.  At Licensor’s reasonable request, Licensee shall
prepare, file, and prosecute new applications on behalf of Licensor to register
the Licensed Marks with the U.S. Patent and Trademark Office or any applicable
government entity.  Licensee shall keep Licensor fully informed of progress with
regard to the preparation, filing, prosecution, and maintenance of any Licensed
Marks in the Territory, and shall provide Licensor with copies of all
documentation relating to the foregoing.  Licensee may seek additional
registrations for the Licensed Marks outside of the Territory.  Nothing set
forth herein shall prohibit Licensee from filing new applications in its name,
so long as such applications do not diminish the value or validity of the
Licensed Marks, or impair the Licensed Marks as collateral of the New Notes
Collateral Agent (or representative therefor) under the applicable collateral
documents.

6.2As between the Parties, and except as provided in this Agreement, Licensee
shall be solely responsible for the payment of all costs associated with the
enforcement, prosecution, and maintenance of the registrations for and
applications for registration of the Licensed Marks, and the enforcement and
defense of the Licensed Marks.  At Licensee’s reasonable expense, Licensor shall
in good faith assist Licensee to fulfill the foregoing responsibilities.

6.3Each Party shall immediately inform the other of any potential infringements,
dilution, or other misuse of any Licensed Mark in the Territory, or use of any
marks or designs confusingly similar to any Licensed Mark, or if either Party
receives notice of any claims from any third party alleging that any Licensed
Mark (or such Party’s use thereof) infringes or otherwise violates the rights of
a third party.  Licensee shall have the right to commence, control, or respond
to any such action or claim, and the authority and sole control of the defense
or settlement of such claim, including the negotiation, litigation, prosecution,
or settlement of any such action or claim, as well as the first right to recover
profits and damages from such actions.   Licensor shall cooperate with all
reasonable requests for assistance by Licensee in connection with the foregoing,
including being named as a party in any related court proceedings.  Licensee
shall provide Licensor copies of all notices, complaints, court proceedings, and
other documentation relating to the foregoing, and Licensor will have the option
to participate in any such proceeding and be represented by counsel of its
choosing at its own cost and expense.

6.4If Licensee fails to bring an action or proceeding with respect to
infringement of the Licensed Marks within ninety (90) days following notice by
Licensor or notice of any alleged third party infringement, dilution, or misuse
of the Licensed Marks or use of confusingly similar marks to any Licensed Mark,
or Licensee requests Licensor assume control of any such action, then Licensor
shall have the right to bring and control any such action, by counsel of its
choosing.  Licensor shall have the right to commence, control, or respond to any
such action or claim, and the authority and sole control of the defense or
settlement of such claim, including the negotiation, litigation, prosecution, or
settlement of any such action or claim, as well as the first right to recover
profits and damages from such actions.  To the extent Licensor assumes such
control, all costs associated with an action shall be at Licensor’s sole
expense.  Licensee shall cooperate with all reasonable requests for assistance
by Licensor in connection with the foregoing, including being named as a party
in any related court proceedings.



--------------------------------------------------------------------------------

7.Representations and Warranties.

7.1Licensor represents and warrants to Licensee that (a) it has good title to
and/or the right to license the Licensed Marks; and (b) except as may be
provided herein, it will not use or otherwise license any other party to use the
Licensed Marks in any way during the Term.

7.2Licensee represents and warrants to Licensor that (a) this Agreement, and the
License Fee to be paid by Payor on behalf of Licensee to Licensor pursuant to
this Agreement, are and will all be for reasonably equivalent value, and are and
will all be made for fair consideration and in good faith; (b) Licensee has and
will have sufficient capital to satisfy its obligations under this Agreement;
(c) Licensee shall use commercially-reasonable efforts to ensure that the
Products and Services offered by Licensee under the Licensed Marks meet and
maintain the quality standards set forth in Section 5 of this Agreement; and (d)
Licensee’s use of the Licensed Marks shall not be in conflict with any other
agreement.

7.3Each Party represents and warrants to the other Party, that:  (a) it is duly
authorized and licensed to do business and carry out its obligations under this
Agreement; (b) it has full power and authority to enter into this Agreement and
the execution, delivery, and performance of this Agreement has been authorized
by all necessary corporate action; (c) it has obtained all third party consents
required to enter into this Agreement and none of the execution, delivery, or
performance of this Agreement will conflict with or constitute a breach of its
certificate of incorporation, charter, or by­laws; (d) this Agreement is valid
and enforceable in accordance with its terms, including under federal trademark
law and other applicable law, and no Party shall challenge the validity or
enforceability of this Agreement; and (e) the provisions of this Agreement are
not and were not intended to hinder, delay, or defraud any creditor.

8.Indemnification.

8.1Licensee agrees to protect, indemnify, and hold harmless Licensor and its
parent and affiliates, and their directors, officers, employees, licensees,
agents, representatives, successors, and assigns (collectively, the “Indemnified
Parties”), from and against any and all claims, suits, actions, or allegations
brought or asserted by a third party (each, a “Claim”) and any resulting
liabilities, judgments, costs, and expenses, including reasonable attorneys’
fees, arising out of or related to: (a) Licensee’s use or any use by any
sublicensee of Licensee of the Licensed Marks pursuant to this Agreement;
(b) Licensee’s breach of its representations, warranties, and other obligations
under this Agreement; and (c) Licensee’s or any of its sublicensees’
manufacture, distribution, advertising, marketing, and sale of the Products,
provision of the Services, and operation of the Business, including without
limitation any personal injury claims or product liability claims related to the
foregoing; provided, however, that Licensee shall not be obligated to protect,
indemnify, and hold harmless the Indemnified Parties from and against Claims,
resulting liabilities, judgments, costs, and expenses, including reasonable
attorneys’ fees, arising out of or related to, Licensor’s fraud, gross
negligence, or bad faith.  Licensee shall keep Licensor fully informed of the
status and progress with regard to any Claim, and shall provide Licensor with
copies of all documentation relating to the foregoing.

8.2Licensor shall promptly notify Licensee upon the assertion of any Claim
against an Indemnified Party, and shall give Licensee a reasonable opportunity
to defend and/or settle



--------------------------------------------------------------------------------

the Claim at its own expense.  Licensee shall have the sole right to designate
the counsel to handle any such defense and/or settlement negotiations, and the
Indemnified Parties shall provide Licensee with such assistance as it may
reasonably request in order to ensure a proper and adequate defense of a
Claim.  Any settlement of a Claim must be approved in writing by Licensor (such
approval not to be unreasonably withheld, conditioned, or delayed) prior to the
execution of any settlement agreement.

9.Disclaimer of Warranties.  Licensor licenses the Licensed Marks to Licensee
“as is.”  Licensor makes no warranties of any kind, express or implied, in
relation to the Licensed Marks.  Without limiting the foregoing, Licensor
expressly disclaims any and all implied warranties of merchantability, fitness
for a particular purpose, and non­infringement.

10.Further Assurances.  Each of Licensor, Licensee, and Payor shall promptly
execute, acknowledge, and deliver, at the reasonable request of another party to
this Agreement, such additional documents, instruments, conveyances, and
assurances and take such further actions as such other Party may reasonably
request to carry out the provisions of this Agreement and to give effect to the
transactions contemplated by this Agreement.

11.Term.

11.1This Agreement will remain in effect from the Effective Date and will
continue for a period of ten (10) years (the “Initial Term”) unless terminated
earlier by one of the Parties, as permitted by and in accordance with Section
12.

11.2At the end of the Initial Term, the term of the Agreement shall
automatically renew for successive one (1) year periods (the Initial Term and
all such renewal periods, collectively referred to as the “Term”) unless a Party
provides written notice of non­renewal to the other at least sixty (60) days
prior to the applicable renewal date.

12.Termination and Events of Default.

12.1If Payor fails to pay any portion of the License Fee or make any other
payment as required by this Agreement, within three (3) days after Payor and
Licensee have received written notice from Licensor of such failure, then
Licensor may immediately terminate this Agreement upon written notice to
Licensee.

12.2Subject to Section 12.1 above, which covers Licensor’s right to terminate
this Agreement for a failure by Payor to pay any portion of the License Fee or
make any other payment as required by this Agreement, Licensor may terminate
this Agreement immediately upon written notice to Licensee in the event that
Licensee fails to cure a material breach of this Agreement within thirty (30)
days after Licensee has received written notice from Licensor of such
breach.  Any failure by Licensee to comply with the quality control provisions
included in Section 5 of this Agreement shall be deemed a material breach of
this Agreement.  In the event any material breach cannot be cured within thirty
(30) days, except for non-payment by Payor that must be cured within three (3)
days after Payor has received written notice of such breach, and so long as
Licensee is making reasonable efforts to implement a cure, the cure period will
be automatically extended by a reasonable amount of time to permit such cure (if
a cure is feasible).  



--------------------------------------------------------------------------------

12.3The Parties may terminate this Agreement by mutual consent.  Licensee shall
not otherwise have any right to terminate this Agreement under this Section 12.

12.4Notwithstanding the foregoing, Licensor may not terminate this Agreement
under Sections 12.1 or 12.2 or consent to termination under Section 12.3 without
the written consent of the New Notes Collateral Agent.  

12.5If this Agreement is terminated pursuant to Sections 12.1, 12.2, or 12.3,
then (w) all rights of Licensee and its affiliates (other than Licensor) under
this Agreement shall automatically and immediately cease, (x) all rights of
Licensee under Section 6 regarding registration, maintenance, and enforcement of
the Licensed Marks will automatically and immediately revert to Licensor and
Licensor shall have the exclusive right and authority, in its sole discretion,
to make decisions and take all actions with respect to registration,
enforcement, and maintenance of the Licensed Marks, (y) all sublicenses granted
by Licensee and its affiliates pursuant to Section 2.2 shall automatically and
immediately terminate, and (z) Licensee and Payor, and their affiliates (except
for Licensor), shall immediately cease using in any manner the Licensed
Marks.  Licensee and Payor agree that upon termination of this Agreement
pursuant to Sections 12.1, 12.2, or 12.3, they and their affiliates (except for
Licensor) shall have no rights to use the Licensed Marks in any manner and, as
between Licensor and Licensee, Licensor shall have the exclusive rights to use,
license, sublicense, and otherwise exploit, in any manner, the Licensed Marks
and may freely assign or transfer such exclusive rights.

12.6This Agreement shall automatically and immediately terminate if the 2017 IP
License Agreement terminates or is terminated for any reason.

13.Effects of Termination. In the event of any expiration or termination of this
Agreement, the following provisions of this Agreement shall survive: Sections 1,
6, 7, 8, 9, 10, 12.5, 13, 15, and 16.  In addition, any payment obligations that
have accrued under this Agreement (including with respect to any License Fee or
Payment pursuant to Section 4) shall remain in full force and effect until they
are satisfied in full.

14.Assignment.  Licensor may not assign, transfer, delegate, or otherwise
dispose of (i) any and all of its rights and/or responsibilities under this
Agreement or (ii) any of its right, title, or interest in and to the Licensed
Marks to any person in each case without the prior written consent of Licensee
(such consent not to be unreasonably withheld or delayed).  Except as otherwise
permitted in this Agreement, Licensee may not assign, transfer, delegate, or
otherwise dispose of any of its rights or obligations under this Agreement
without Licensor’s prior written consent (such consent not to be unreasonably
withheld or delayed); provided, however, that a merger, consolidation,
combination, or restructuring involving Licensee or a change in control of
Licensee shall not be deemed to be an assignment of this Agreement.
Notwithstanding the foregoing, Licensor and Licensee shall be permitted to
pledge their respective rights under this Agreement as collateral to secure
their respective obligations in respect of any financing arrangement (including,
in the case of Licensee, the Term Loan Facility and/or the ABL Facility; and in
the case of Licensor, the New Notes Indenture). Any assignment, delegation,
and/or pledge in violation of this provision or Section 2.2 will be without
force or effect.  The Agreement shall be binding upon and shall inure to the
benefit of the Parties and their successors and permitted assigns, each of which
must agree in writing to be bound by the Agreement.



--------------------------------------------------------------------------------

15.Confidentiality.  

15.1Confidential Information.  “Confidential Information” means information
disclosed by one Party hereunder to the other in connection this Agreement, or
by Payor on either Party’s behalf, which information is or should be reasonably
understood to be confidential or proprietary to the disclosing Party or Payor,
including product designs, costs, unpublished marketing, sales and financial
information, product and business plans, projections, and marketing
data.  Confidential Information will not include information that is: (a)
already lawfully known to or independently developed by the receiving party; (b)
disclosed in published materials without a breach of this Agreement; (c)
generally known to the public without a breach of this Agreement; or (d)
lawfully obtained from any third party who was not under an obligation to keep
such information confidential.

15.2Obligation.  Neither Party nor Payor will (a) disclose any Confidential
Information of the other Party or Payor to any third party, or (b) fail to take
all reasonable measures to maintain the confidentiality of Confidential
Information in its possession or control, which measures shall in no event be
less than the measures it uses to maintain the confidentiality of its own
information of similar importance.  Notwithstanding the foregoing, a Party or
Payor may disclose another’s Confidential Information to investors and legal and
financial advisors who are subject to confidentiality restrictions not less
restrictive than those in this Agreement; provided, however, that Party or Payor
shall be liable to the other Party or Payor for any breach of the
confidentiality obligations of such investors, legal, and/or financial advisors,
and to the extent reasonably necessary to comply with a court order or
government order to which the disclosing party is subject, provided that prior
to such disclosure of Confidential Information, the disclosing party will
provide the party whose Confidential Information is to be disclosed prompt
notice of the anticipated disclosure so that party can take all necessary
measures to prevent the disclosure and/or maintain the confidentiality of such
information.  A Party or Payor may also disclose Confidential Information in
areas specifically required to meet General Accepted Accounting Principles
(GAAP) or Securities Exchange Commission (SEC) filing requirements or the
listing requirements of any securities exchange on which the capital stock of
either Party or Payor is traded or any automated quotation system.  

16.Miscellaneous.

16.1Notices.  All notices given pursuant to this Agreement shall be in writing
and either (a) delivered personally, (b) delivered or mailed by registered or
certified mail, postage prepaid, or (c) sent by a nationally-recognized
overnight delivery or courier service, with delivery charges prepaid, and proof
of delivery or receipt requested, as follows:

To Licensee:

J. Crew International, Inc.
770 Broadway, 10th Floor
New York, NY 10003
Attn: Maria Di Lorenzo, SVP, General Counsel & Secretary
E-mail: Maria.DiLorenzo@jcrew.com



--------------------------------------------------------------------------------

To Licensor:

J. Crew Domestic Brand, LLC
770 Broadway, 10th Floor
New York, NY 10003
Attn: Vincent Zanna, Senior Vice President, Finance & Treasurer
E-mail: Vincent.Zanna@jcrew.com

To Payor:

J. Crew Operating Corp.
770 Broadway, 10th Floor
New York, NY 10003
Attn: Jeremy Brooks, VP, Chief Accounting Officer
E-mail: Jeremy.Brooks@jcrew.com

All notices as required hereunder shall be effective upon the earlier of (x)
delivery, (y) three days after the mailing, or (z) the next business day if sent
by overnight courier.

16.2Third-Party Beneficiaries.  This Agreement is for the sole benefit of the
Parties and their permitted successors and assigns and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
party or entity any legal or equitable right, benefit, or remedy of any nature
whatsoever under or by reason of this Agreement.

16.3Choice of Law; Choice of Forum.  This Agreement, and any dispute arising
from this Agreement or the subject matter of this Agreement, shall be governed
by the laws of the State of New York, without regard to its conflicts of law
principles, and the federal and state courts in the State of New York shall be
the exclusive jurisdiction for resolving all disputes relating to this
Agreement.  The Parties and Payor submit to the jurisdiction of such courts over
such a dispute and waive any objection to the propriety or convenience of venue
in such courts.

16.4365(n) Acknowledgment.  The Parties and Payor agree that section 365(n) of
title 11 of the United States Code (as amended, the “Bankruptcy Code”) shall
apply to the Licensee; provided, however, that in the event a court determines
that section 365(n) of the Bankruptcy Code does not apply to the Licensee, the
Parties and Payor agree that, following a material breach of this Agreement by
the Licensor, the Licensee may continue to use the Licensed Marks if and only if
the Licensee continues to pay the Licensor the License Fee and otherwise comply
with its obligations under this Agreement.

16.5No Construction.  The Parties and Payor have participated in the negotiation
and drafting of this Agreement, and in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
collectively by the Parties and Payor, and no presumption or burden of proof
shall arise favoring or disfavoring any Party or Payor by virtue of the
authorship of any provisions of this Agreement.

16.6Amendment.  This Agreement may only be amended, supplemented, or modified,
and any of the terms, covenants, representations, warranties, or conditions may
only be waived, by a written amendment executed by both Parties and Payor, or in
the case of a waiver, by the



--------------------------------------------------------------------------------

Party waiving compliance.  No waiver by either Party of any breach of this
Agreement shall be deemed to be a waiver of any preceding or succeeding breach
of the same or any other provision of this Agreement.

16.7Severability.  If any provision of this Agreement or the application of any
such provision to any person, entity, or circumstance is held invalid, illegal,
or unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement or the application of such provision to any other persons,
entities, or circumstances and, to the extent permissible under applicable law,
any such invalid, illegal, or unenforceable provision shall be deemed amended
lawfully to conform with the intent of the Parties and Payor.

16.8Integration.  This Agreement (including any amendments and exhibits hereto),
together with the 2017 IP License Agreement (and any amendments and exhibits
thereto), constitutes the entire agreement between the Parties and Payor with
respect to its subject matter, and supersedes all prior and/or contemporaneous
oral or written negotiations, offers, representations, warranties, and
agreements with respect to this subject matter.

16.9Counterparts.  This Agreement may be executed in one or more counterparts,
each of which when executed and delivered shall be deemed to be an original and
all of which counterparts taken together shall constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
taken together shall have been shown to have been executed by each Party and
Payor and delivered to the others.

[Signature Page Follows]

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties and Payor have executed this Agreement effective
as of the Effective Date.

J. Crew Domestic Brand, LLC, as Licensor

/s/ Vincent Zanna
Name:Vincent Zanna
Title:Senior Vice President, Finance & Treasurer
Date:July 13, 2017

J. Crew International, Inc., as Licensee

/s/ Maria Di Lorenzo
Name:Maria Di Lorenzo
Title:SVP, General Counsel & Secretary
Date:July 13, 2017

J. Crew Operating Corp., as Payor, for the purposes of Sections 2.2, 3.2, 4,
5.1, 5.5, 6.2, 8.1, 12.1, 12.2, and 12.5 of this Agreement

/s/ Jeremy Brooks
Name:Jeremy Brooks
Title:VP, Chief Accounting Officer
Date:July 13, 2017

 

 

 

[Signature Page to Amended and Restated Intellectual Property License Agreement]

--------------------------------------------------------------------------------

 

Exhibit A

Licensed Marks

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

1035

25

86/028914

8/5/2013

4485298

2/18/2014

REGISTERED

United States

770

25

85/711415

8/23/2012

4437416

11/19/2013

REGISTERED

United States

770/ BEHIND THE LINE

41

85/251885

2/25/2011

4292872

2/19/2013

REGISTERED

United States

COOPER'S PICKS

35

77/912929

1/15/2010

4112314

3/13/2012

REGISTERED

United States

CREW

25

76/014732

3/31/2000

2431701

2/27/2001

REGISTERED

United States

CREW

25

73/465087

2/10/1984

1348064

7/9/1985

REGISTERED

United States

CREWCUTKIDS.COM

35

85/507623

1/3/2012

4175704

7/17/2012

REGISTERED

United States

CREWCUTS

14

86/261689

4/24/2014

4652335

12/9/2014

REGISTERED

United States

CREWCUTS

18, 26, 35

78/568692

2/16/2005

3163866

10/24/2006

REGISTERED

United States

CREWCUTS

25

78/417243

5/12/2004

3107778

6/20/2006

REGISTERED

United States

CREWCUTS (Stylized) and Elephant Design

[g201707182035037511286.jpg]

14, 16, 18, 25,

26

77/806117

8/17/2009

4172027

7/10/2012

REGISTERED

United States

CREWCUTS BABY

25

85/480131

11/23/2011

4466938

1/14/2013

REGISTERED

 

--------------------------------------------------------------------------------

 

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

DISCOVERED FOUND BY US, COLLECTED BY YOU

35

86/008893

7/12/2013

4485018

2/18/2014

REGISTERED

United States

EXPLORE WITHOUT FOOTPRINTS

25

77/840535

10/2/2009

3958772

5/10/2011

REGISTERED

United States

FACTORY FIRST

35

85/906005

4/16/2013

4432553

11/12/2013

REGISTERED

United States

GARMENTS FOR GOOD

18, 25, 35

85/880500

3/19/2013

4664331

12/30/2014

REGISTERED

United States

GARMENTS OF DISTINCTION

18, 25, 35

85/978316

12/28/2011

4293520

2/19/2013

REGISTERED

United States

GARMENTS OF DISTINCTION

25

85/505020

12/28/2011

4488944

2/25/2014

REGISTERED

United States

GIFT (BETTER) GUIDE

35

86/677799

6/29/2015

4935632

4/12/2016

REGISTERED

United States

IN GOOD COMPANY

35

85/274606

3/23/2011

4028920

9/20/2011

REGISTERED

United States

J. CREW

09, 14, 18, 21, 24 25 35

86/332488

7/9/2014

4882454

1/5/2016

REGISTERED

United States

J. CREW

09, 16, 20, 21, 28

85/880520

3/19/2013

4598134

9/2/2014

REGISTERED

United States

J. CREW

09, 35

85/533440

2/3/2012

4190784

8/14/2012

REGISTERED

United States

J. CREW

14

75/706289

5/14/1999

2462509

6/19/2001

REGISTERED

United States

J. CREW

18, 25, 42

73/411551

1/31/1983

1308888

12/11/1984

REGISTERED

United States

J. CREW

24, 26

86/125862

11/21/2013

4756806

6/16/2015

REGISTERED

B-

 

 

--------------------------------------------------------------------------------

 

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

J. CREW

25

77/588472

10/8/2008

3737898

1/12/2010

REGISTERED

United States

J. CREW

35

78/652755

6/17/2005

3098101

5/30/2006

REGISTERED

United States

J. CREW

35

85/322183

5/16/2011

4144171

5/15/2012

REGISTERED

United States

J. CREW

35

75/676905

4/8/1999

2351667

5/23/2000

REGISTERED

United States

J. CREW

36

77/616884

11/18/2008

3622997

5/19/2009

REGISTERED

United States

J. CREW (Script)

[g201707182035037981287.jpg]

09, 14, 18, 25, 35, 36

86/677826

6/29/2015

4935633

4/12/2016

REGISTERED

United States

J. CREW (Script)

[g201707182035038021288.jpg]

41

85/820382

1/10/2013

4368617

7/16/2013

REGISTERED

United States

J. CREW BABY

25, 35

86/125852

11/21/2013

4709191

3/24/2015

REGISTERED

United States

J. CREW BABY (Stylized) and Heart Design

[g201707182035038071289.jpg]

25

86/125859

11/21/2013

4717463

4/7/2015

REGISTERED

United States

J. CREW COLLECTION

25, 35

86/468931

12/2/2014

4781357

7/28/2015

REGISTERED

B-

 

 

--------------------------------------------------------------------------------

 

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

J. CREW FACTORY

35

85/067511

6/21/2010

4084606

1/10/2012

REGISTERED

United States

J. CREW LOGO

[g201707182035038161290.jpg]

14, 18, 25, 35, 36

77/968500

3/25/2010

3870032

11/2/2010

REGISTERED

United States

J. CREW LOGO

[g201707182035038191291.jpg]

14, 18, 25, 35, 36

77/968500

3/25/2010

3870032

11/2/2010

REGISTERED

United States

J. CREW MERCANTILE

14, 18

86/128624

11/25/2013

 

 

FILED

United States

J. CREW MERCANTILE

25

86/285414

5/19/2014

 

 

FILED

United States

J. CREW MERCANTILE

35

86/977125

11/25/2013

4838476

10/20/2015

REGISTERED

United States

J. CREW MERCANTILE (Stylized)

[g201707182035038281292.jpg]

35

86/768910

9/25/2015

4895913

2/2/2016

REGISTERED

United States

J. CREW STYLE GUIDE

35

85/624083

5/14/2012

4261541

12/18/2012

REGISTERED

United States

J. CREW UNTUCKED

25

78/496989

10/8/2004

3240424

5/8/2007

REGISTERED

United States

JACK KNOWS BEST

35

77/864918

11/4/2009

4063886

11/29/2011

REGISTERED

United States

JENNA'S PICKS

35

77/877636

11/20/2009

4063897

11/29/2011

REGISTERED

B-

 

 

--------------------------------------------------------------------------------

 

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

just ask . . . (Stylized)

[g201707182035038421293.jpg]

35

77/494034

6/9/2008

3687101

9/22/2009

REGISTERED

United States

LANGHAM

25

85/564356

3/8/2012

4377858

7/30/2013

REGISTERED

United States

LIQUOR STORE

25

85/527759

1/27/2012

4378453

8/6/2013

REGISTERED

United States

LIQUOR STORE

35

85/785465

11/21/2012

4364847

7/9/2013

REGISTERED

United States

LUDLOW

25

85/489549

12/7/2011

4541406

6/3/2014

REGISTERED

United States

LUDLOW

25, 35

85/954939

6/10/2013

4863587

12/1/2015

REGISTERED

United States

MAX THE MONSTER

14, 16, 18, 21, 25

86/769340

9/25/2015

 

 

FILED

United States

No. 2 PENCIL

25

85/564253

3/8/2012

4330455

5/7/2013

REGISTERED

United States

Oarsman Design

[g201707182035038601294.jpg]

25

85/391104

8/5/2011

4178184

7/24/2012

REGISTERED

United States

POINT SUR

25

86/060718

9/10/2013

4964942

5/24/2016

REGISTERED

United States

RAIL & WHARF

18

85/558996

3/2/2012

4451917

12/17/2013

REGISTERED

United States

STONEHALL

25

85/564347

3/8/2012

4400987

9/10/2013

 

B-

 

 

--------------------------------------------------------------------------------

 

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

Sustainability Logo

[g201707182035038721295.jpg]

35

85/349465

6/17/2011

4140322

5/8/2012

REGISTERED

United States

THE LUDLOW SHOP

35, 40

85/646852

6/8/2012

4382298

8/13/2013

REGISTERED

United States

VERY PERSONAL STYLIST

45

85/574397

3/20/2012

4530114

5/13/2014

REGISTERED

United States

WALLACE & BARNES

18, 25, 35

85/802214

12/13/2012

4530503

5/13/2014

REGISTERED

United States

WALLACE & BARNES GARMENTS OF DISTINCTION NEW YORK (Stylized) and design

[g201707182035038821296.jpg]

18, 25, 35

85/840229

2/4/2013

4413912

10/8/2013

REGISTERED

United States

WE KNOW YOU'RE OUT THERE

35

85/612919

5/1/2012

4355256

6/18/2013

REGISTERED

United States

WEAR YOUR SHADE!

25

85/880047

3/19/2013

4421722

10/22/2013

REGISTERED

United States

WEDGEWOOD TRENCH

25

85/564361

3/8/2012

4351192

6/11/2013

REGISTERED

 

 

 

 

B-

 

 